DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/8/19 and 3/25/21 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pores" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  See also claim 11.
Claim 2 recites the limitation "the additional porous polymers" and “different from each other” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Note claim 2 recites “one or more additional layers”.  If only one additional layer is present it is unclear how additional porous polymers may be different from each other as the one additional layer would contain one additional porous polymer.  See also claim 4, 12 and 14.

Claim 5 recites the limitation "the porous carbon structures" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  See also claim 15.
Claim 6 recites the limitation "the porous polymers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  See also claim 16.
Claim 7 recites the limitation "the pores of the porous polymers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  See also claim 17.
Claim 8 recites the limitation "the porous polymers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  See also claim 18.
Claim 9 recites the limitation "the layers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	To the extent the claims are understood in view of the 35 USC 112, 2nd, rejections above, note the following prior art rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chervin et al., Carbon Nanofoam-Based Cathodes for Li-O2 Batteries: Correlation of Pore-Solid Architecture and Electrochemical Performance, J. of the Electrochemical Society, 160(9) A1510-A1516 (2013).
Chervin teaches four sets of carbon nanofoam papers (porous carbon structures) synthesized from resorcinol-formaldehyde sols (porous polymers) with pore size distributions ranging from mesopores (5-50 nm) to small macropores (50-200 nm) (abstract).  A design strategy that incorporates macropores-particularly at the O2 facing boundary of the electrode-may be beneficial to cathodes for Li-O2 cells.  Gradients of pore size with larger pores at the O2 side of the electrode tapering to smaller pores near the electrolyte (O2-diffusion-limited region) may ultimately be desirable to achieve an optimal combination of surface-to-volume ratio and more uniform discharge product distribution (conclusion section, page A1515).  The carbon nanofoam papers are scalable in the z-direction by stacking multiple layers of the fiber papers before infiltration of the resorcinol-formaldehyde (RF) sol.  The RF weight percentages influence both the size of the pores and the pore size distributions (A1512).  The carbon nanofoam papers are pressure cooked (hot pressed) (Experimental section, page A1511).  Thus the claims are anticipated.
*
Claim(s) 1-4, 7, 9-14, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamaide et al., JP 2015-125993 A.
Hamaide teaches a cathode body in contact with a first layer made of a porous body formed by mixing a conductive carbon material (first carbon structure) and a fluororesin (first polymer) and a second layer made of a porous body formed by mixing activated carbon (second carbon structure) and a fluororesin (second polymer)  The 
In the first layer 31, which is a porous body, the average pore diameter is in the range of about 1 to 200 nm, the volume of the pores is in the range of 0.1 to 4.0 ml / g, and the average pore diameter is preferably about 20. It is ~ 50 nm and the volume of the pores is 0.5 ~ 1.0 ml / g [0021].    In the second layer 32 which is a porous body, the average pore diameter is in the range of about 1 to 200 nm, the volume of the pores is in the range of 0.1 to 3.0 ml / g, and the average pore diameter is preferably about 10. The volume of the pores is about 40 nm and the volume of the pores is 0.2 to 1.5 ml / g [0023].  Thus the claims are anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chervin et al., Carbon Nanofoam-Based Cathodes for Li-O2 Batteries: Correlation of Pore-Solid Architecture and Electrochemical Performance, J. of the Electrochemical Society, 160(9) A1510-A1516 (2013) (“Chervin1”), in view of Chervin et al., Redesigning air cathodes for metal-air batteries using MnOx-functionalized carbon nanofoam architectures, J. of Power Sources 207 (2012) 191-198 (“Chervin2”).
Chervin1 teaches four sets of carbon nanofoam papers (porous carbon structures) synthesized from resorcinol-formaldehyde sols (porous polymers) with pore size distributions ranging from mesopores (5-50 nm) to small macropores (50-200 nm) (abstract).  A design strategy that incorporates macropores-particularly at the O2 facing boundary of the electrode-may be beneficial to cathodes for Li-O2 cells.  Gradients of pore size with larger pores at the O2 side of the electrode tapering to smaller pores near the electrolyte (O2-diffusion-limited region) may ultimately be desirable to achieve an optimal combination of surface-to-volume ratio and more uniform discharge product distribution (conclusion section, page A1515).  The carbon nanofoam papers are scalable in the z-direction by stacking multiple layers of the fiber papers before infiltration of the resorcinol-formaldehyde (RF) sol.  The RF weight percentages 
Chervin1 does not explicitly teach the specific catalyst material deposited on the carbon nanofoam papers.
However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Chervin2 teaches carbon nanofoam papers coated with MnOx as cathode materials for metal-air batteries (abstract).  One of skill would have been motivated to use the MnOx catalyst material of Chervin2 for the catalyst material of Chervin1 because Chervin2 teaches it is a known catalyst material deposited on carbon nanofoam papers for cathodes of metal-air batteries.  Chervin2 also teaches the architectural approach provides additional opportunities to explore: fabrication gradients on both pore size and MnOx distribution to further enhance molecular and ion transport through the macroscale thickness of the air- cathode architecture (page 198).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/           Primary Examiner, Art Unit 1727